 Case 2:19-cv-09022-AB-AS Document 24 Filed 06/01/20 Page 1 of 2 Page ID #:105



1
                                                                              JS-6
2
3
4
5
6
7
8
9
10
                            UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
13
14                                           Case No. CV 19-09022-AB (ASx)
     LUIS VILLEGAS,
15
16                   Plaintiff,
                                             ORDER DISMISSING CIVIL ACTION
17   v.
18   AZALEA JOINT VENTURE, LLC,
     a Delaware Limited Liability
19   Company; FAR WEST
     RESTAURANT GROUP, LLC, a
20   California Limited Liability
     Company; and Does 1-10,
21
                     Defendants.
22
23
           THE COURT having been advised by counsel that the above-entitled action has
24
     been settled;
25
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
26
     costs and without prejudice to the right, upon good cause shown within 60 days, to re-
27
     open the action if settlement is not consummated.
28
                                              1.
 Case 2:19-cv-09022-AB-AS Document 24 Filed 06/01/20 Page 2 of 2 Page ID #:106



1          This Court retains full jurisdiction over this action and this Order shall not
2    prejudice any party to this action.
3
4
     Dated: June 1, 2020              _______________________________________
5                                     ANDRÉ BIROTTE JR.
6                                     UNITED STATES DISTRICT JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2.
